579 F.3d 1207 (2009)
UNITED STATES of America, Plaintiff-Appellant,
v.
William IREY, Defendant-Appellee.
No. 08-10997.
United States Court of Appeals, Eleventh Circuit.
August 12, 2009.
Peggy Morris Ronca, Orlando, FL, for U.S.
William R. Ponall, Kirk N. Kirkconnell, Kirkconnell, Lindsey, Snure & Yates, P.A., Winter Park, FL, for Irey.
Before DUBINA, Chief Judge, and TJOFLAT, EDMONDSON, BIRCH, BLACK, CARNES, BARKETT, HULL, MARCUS, WILSON and PRYOR, Circuit Judges[*].
BY THE COURT:
A member of this Court in active service having requested a poll on whether this case should be reheard by the Court sitting en banc, and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's opinion is hereby VACATED.
NOTES
[*]  Senior United States Circuit Judge James C. Hill has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. § 46(c).